          Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 1 of 61




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   13-CR-934 (JMF)
                                                                       :   14-CR-810 (CM)
DORIAN AVERY,                                                          :
                                                                       :       ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 4, 2020, the Court entered an order in 13-CR-934 noting that it had received a

pro se compassionate release motion from the Defendant. See ECF No. 19. The Court

appointed James M. Roth as counsel and set a schedule for further briefing on the motion. See

id. Thereafter, Mr. Roth filed a letter confirming that Defendant consented to his handling of the

matter and requesting an extension of his deadline to file supplemental papers. See ECF No. 20.

That motion is hereby GRANTED. Accordingly, Mr. Roth shall file any supplemental papers on

Defendant’s behalf no later than August 21, 2020, the Government shall file any opposition by

August 28, 2020, and Defendant shall file any reply by August 31, 2020.

        That said, upon reflection, the Court concludes that Defendant’s motion was improperly

brought in 13-CR-934. The Honorable Colleen McMahon sentenced Defendant to 108 months’

imprisonment in 14-CR-810 and to 12 months’ imprisonment, to run consecutive to the 108-

month sentence, in 13-CR-934. See 13-CR-934 (JMF), ECF No. 9. On April 1, 2020, the

Second Circuit vacated the 12-month sentence in 13-CR-934 — and 13-CR-934 alone — and

remanded for resentencing by a different judge, at which point the case was reassigned to the

undersigned. See 13-CR-934 (JMF), ECF No. 15. On April 29, 2020, the Court entered an order
         Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 2 of 61




scheduling resentencing in this case for September 16, 2020, and, in light of the need for

resentencing, denying as moot a 2019 motion from Judith Vargas, Defendant’s counsel, to

withdraw in light of the appeal. See 13-CR-934 (JMF), ECF No. 17.

       As the foregoing makes plain, until Defendant is resentenced, there is no judgment or

sentence in 13-CR-934 from which he could be compassionately released. Instead, Defendant’s

one and only sentence is the 108-month sentence imposed by Chief Judge McMahon in 14-CR-

810 (CM). It follows that the motion for compassionate release should have been filed in 14-

CR-810 (CM), not in 13-CR-934 — and that Defendant’s motion should be decided by Chief

Judge McMahon, who remains the presiding judge in 14-CR-810 (CM), not by the undersigned.

The undersigned has communicated with Chief Judge McMahon, who indicated that she would

adopt this Court’s briefing schedule and appoint Mr. Roth, the counsel appointed by this Court

on August 4, 2020, to represent Defendant in connection with his compassionate release motion.

       For the foregoing reasons, Defendant’s motion for compassionate release in 13-CR-934 is

DENIED as meritless because he is not currently serving any sentence in connection with that

case. Defendant need not refile the motion in 14-CR-810 (CM). Further, unless and until Chief

Judge McMahon orders otherwise, the briefing schedule above shall apply in 14-CR-810 (CM).

       One final matter remains: the status of Defendant’s representation in 13-CR-934. Had

the Court realized that Defendant’s motion was improperly filed in 13-CR-934, it would not have

appointed Mr. Roth in 13-CR-934 as Defendant was already represented by Ms. Vargas. Having

appointed Mr. Roth, the Court is agnostic with respect to whether Mr. Roth or Ms. Vargas should

represent Defendant in connection with his resentencing. On the one hand, there is merit in

keeping Ms. Vargas on as counsel as she represented Defendant in the original proceedings and

is familiar with the record. On the other hand, there is merit in allowing Mr. Roth to represent



                                                2
         Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 3 of 61




Defendant since he has been in touch with Defendant and his family and, to the extent there is

any need to coordinate the proceedings in the two cases, it would be helpful to have the same

counsel in both. There is no merit, however, in having two CJA lawyers representing Defendant

in connection with resentencing. Thus, Mr. Roth and Ms. Vargas shall promptly confer with

each other and with Defendant and, no later than August 17, 2020, file a joint letter indicating

their views on which of them should represent Defendant in connection with his resentencing in

13-CR-934. In that same letter, counsel shall advise the Court if they believe that the

resentencing should be adjourned in light of the continuing public health situation.

       The Clerk of Court is directed (1) to file this Order — to which Defendant’s original

pro se submission is attached — in both 13-CR-934 and 14-CR-810 (CM); (2) to update the

docket in 14-CR-810 (CM) to reflect that Mr. Roth is appointed as counsel in that case for

purposes of pursuing Defendant’s compassionate release motion in that case; and (3) to

terminate 13-CR-934 (JMF), ECF No. 20.

       SO ORDERED.


Dated: August 6, 2020                                __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 3
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 4 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 5 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 6 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 7 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 8 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 9 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 10 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 11 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 12 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 13 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 14 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 15 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 16 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 17 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 18 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 19 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 20 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 21 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 22 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 23 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 24 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 25 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 26 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 27 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 28 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 29 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 30 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 31 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 32 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 33 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 34 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 35 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 36 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 37 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 38 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 39 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 40 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 41 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 42 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 43 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 44 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 45 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 46 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 47 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 48 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 49 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 50 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 51 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 52 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 53 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 54 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 55 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 56 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 57 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 58 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 59 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 60 of 61
Case 1:14-cr-00810-CM Document 512 Filed 08/06/20 Page 61 of 61
